Case 2:12-cv-09012-AB-FFM Document 513 Filed 06/21/19 Page 1 of 3 Page ID #:17961


     1   JENNIFER PASQUARELLA (SBN 263241)
           jpasquarella@aclusocal.org
     2   MOHAMMAD TAJSAR (SBN 280152)
          mtajsar@aclusocal.org
     3   ZOË MCKINNEY (SBN 312877)
          zmckinney@aclusocal.org
     4   JORDAN WELLS, pro hac vice
          jwells@aclusocal.org
     5   SYLVIA TORRES-GUILLÉN (SBN 164835)
          storres-guillen@aclusocal.org
     6   ACLU FOUNDATION OF SOUTHERN CALIFORNIA
         1313 W. 8th Street
     7   Los Angeles, CA 90017
         Phone: (213) 977-9500
     8   Facsimile: (213) 977-5299
     9   Attorneys for Plaintiffs
         (continued on next page)
   10
   11                       UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   12                            WESTERN DIVISION
   13
   14    DUNCAN ROY; et al.,                     Case No. CV 12-09012 AB (FFMx)
                                                 Consolidated with:
   15                    Plaintiffs,             Case No. CV 13-04416 AB (FFMx)
         vs.
   16                                            Honorable André Birotte Jr.
         LOS ANGELES COUNTY SHERIFF’S
   17    DEPARTMENT; et al.,                     JOINT STIPULATION RE:
                                                 BRIEFING SCHEDULE FOR
   18                 Defendants.                PLAINTIFFS’ MOTION FOR
                                                 PERMANENT INJUNCTION AS
   19    _________________________________       TO CLAIMS DECIDED AT
                                                 SUMMARY JUDGMENT
   20    GERARDO GONZALEZ; et al.,
   21                   Plaintiffs,
   22    vs.
   23    IMMIGRATION AND CUSTOMS
         ENFORCEMENT; et al.,
   24
                        Defendants.
   25
   26
   27
   28
Case 2:12-cv-09012-AB-FFM Document 513 Filed 06/21/19 Page 2 of 3 Page ID #:17962


     1   BARRETT S. LITT (SBN 45527)
          blitt@kmbllaw.com
     2   LINDSAY B. BATTLES (SBN 262862)
          lbattles@kmbllaw.com
     3   KAYE, MCLANE, BEDNARSKI, & LITT
         975 East Green Street
     4   Pasadena, California 91106
         Telephone: (626) 844-7660
     5   Facsimile: (626) 844-7670
     6   CHRIS NEWMAN (SBN 255616)
           newman@ndlon.org
     7   JESSICA KARP BANSAL (SBN 277347)
           jbansal@ndlon.org
     8   NATIONAL DAY LABOR ORGANIZING NETWORK
         1030 S. Arroyo Pkwy, Suite 106
     9   Pasadena, CA 91105
         Telephone: (626) 799-2160
   10    Facsimile: (626) 799-3560
   11    MARK M. FLEMING, pro hac vice
          mfleming@heartlandalliance.org
   12    RUBEN LOYO, pro hac vice
          rloyo@heartlandalliance.org
   13    NATIONAL IMMIGRANT JUSTICE CENTER
         208 S. LaSalle Street, Suite 1300
   14    Chicago, IL 60604
         Telephone: (312) 660-1628
   15    Facsimile:(312) 660-1505
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:12-cv-09012-AB-FFM Document 513 Filed 06/21/19 Page 3 of 3 Page ID #:17963


     1   TO THE HONORABLE COURT, ALL INTERESTED PARTIES, AND
     2   TO THEIR COUNSEL OF RECORD:
     3          Pursuant to stipulation it is agreed by parties that, pending approval of the
     4   Court, the following briefing schedule shall apply to Gonzalez Plaintiffs’ Motion
     5   for Permanent Injunction as to Claims Decided at Summary Judgment:
     6
     7                 Plaintiffs’ Motion:           June 21, 2019
     8                 Defendants’ Response:         July 19, 2019
     9                 Plaintiffs’ Reply:            August 2, 2019
   10                  Hearing Date:                 August 16, 2019
   11
   12                                         Respectfully submitted,
   13
   14    Dated: June 21, 2019                 U.S. DEPARTMENT OF JUSTICE
                                              By /s/ J. Max Weintraub
   15
                                                    J. Max Weintraub
   16                                               Attorneys for United States of America
   17
         Dated: June 21, 2019                 National Day Laborer Organizing Network
   18
                                              By /s/ Jessica Karp Bansal1
   19                                               Jessica Karp Bansal
   20                                               Attorneys for Gonzalez Plaintiffs
   21
   22
   23
   24
   25
   26
   27
         1
          As the filer of this stipulation, I attest that all of the above parties concur in the content
   28    of the stipulation and have authorized its filing.

                                                        1
